Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-16 are pending in the present application, of which claims 5 and 9-16 were withdrawn.
Examiner’s Comment on Election/Restrictions:
This application is in condition for allowance except for the presence of claims 9-16 directed to species non-elected without traverse.  Accordingly, claims 9-16 been cancelled.
Claims 1-8 are allowed.
Drawings:
Amendment to Drawings /Replacement sheets of Figs 1-6 filed 12/03/2021 is acceptable.
Applicant’s Remarks:
In view of Applicant's amendments and remarks filed 12/03/2021, the rejection of claim 1 under section 112 1st Paragraph is withdrawn and the objection to election of species I (figs 1-7) is also withdrawn (the Species 2 (figs 8-9) is considered to be Applicant’s intent to elect).

REASONS OF ALLOWANCE:
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is considered to have allowable subject matter because the claims distinguishes the Applicant's adapter for a plurality of cable primarily as against the teachings of prior art, especially admission of prior art figures 1-6 and the prior art of US 2009/0294602 to Korczak via the recitations of “projections on upper surfaces of the mounting panels and extending away from the base, the projections located and configured to limit rotation of a cable hanger mounted in one of the mounting holes”
Korczak’602 was considered to be as one of the most pertinent prior art of record, Korczak, however, does not teach or suggest at least the above mentioned features which would warrant a rejection under 35 U.S.C. 102 or 35 U.S.C. 103 and the claims are therefore believed to be patentable.
Claims 2-8 are all dependent from claim 1 also allowable at least for the same reasons as their respective base claim and further due to the additional features that they recite. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632